

115 HR 4975 IH: Nuclear Plant Decommissioning Act of 2018
U.S. House of Representatives
2018-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4975IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2018Mr. Welch (for himself, Ms. Castor of Florida, Mr. Engel, and Mr. Keating) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Atomic Energy Act of 1954 to provide for consultation with State, tribal, and local
			 governments, the consideration of State, tribal, and local concerns, and
			 the approval of post-shutdown decommissioning activities reports by the
			 Nuclear Regulatory Commission.
	
 1.Short titleThis Act may be cited as the Nuclear Plant Decommissioning Act of 2018. 2.Post-shutdown decommissioning activities reports (a)In generalChapter 10 of title I of the Atomic Energy Act of 1954 (42 U.S.C. 2131 et seq.) is amended by adding at the end the following:
				
					113.Post-shutdown decommissioning activities reports
 a.DefinitionsIn this section: (1)Affected StateThe term affected State means—
 (A)the host State of a covered facility; and (B)each State located within 50 miles of a covered facility.
 (2)CommissionThe term Commission means the Nuclear Regulatory Commission. (3)Covered facilityThe term covered facility means a facility of a licensee for which a PSDAR is required.
 (4)Host StateThe term host State means the State in which a covered facility is located. (5)License; licenseeThe terms license and licensee have the meanings given the terms in section 50.2 of title 10, Code of Federal Regulations (or successor regulations).
 (6)PSDARThe term PSDAR means a post-shutdown decommissioning activities report submitted to the Commission and affected States under section 50.82(a)(4)(i) of title 10, Code of Federal Regulations (or successor regulations).
 (7)TransfereeThe term transferee means an entity to which a licensee proposes to transfer a license for a covered facility. (8)Tribal governmentThe term tribal government means the governing body of an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).
 b.Consultation requiredNotwithstanding any other provision of law (including regulations), a licensee may not submit to the Commission a proposed PSDAR, or transfer to another entity the license, for a covered facility until the licensee and the transferee, if applicable, conduct consultation regarding the development of the proposed PSDAR or the proposed license transfer, as applicable, with—
 (1)each affected State; and (2)each unit of State government or tribal government that—
 (A)is located in an affected State; and (B)has jurisdiction over land located within 50 miles of the covered facility.
								c.Submission to Commission; additional consultation
 (1)In generalAfter carrying out the consultation required under subsection b. with respect to a proposed PSDAR or transfer of a license for a covered facility, the licensee shall—
 (A)submit to the Commission, as applicable— (i)the proposed PSDAR; or
 (ii)an application for transfer of a license; and (B)subject to paragraph (3), make the proposed PSDAR or application for transfer of a license, as applicable, available to the public.
 (2)Public availabilityOn receipt of a proposed PSDAR or notice of a proposed license transfer under paragraph (1)(A), the Commission shall, subject to paragraph (3), make the proposed PSDAR or application for transfer of a license, as applicable, available to the public.
 (3)Exclusion of certain informationIn making a proposed PSDAR or application for transfer of a license, as applicable, available to the public under paragraph (1)(B) or (2), the Commission or the licensee, as applicable, may redact such information as the Commission or the licensee, as applicable, determines to be necessary to protect—
 (A)trade secrets and commercial or financial information under section 552(b)(4) of title 5, United States Code; or
 (B)national security. d.Public participationFor a period of not less than 90 days beginning on the date on which a licensee submits a proposed PSDAR to the Commission under subsection c. (1)(A) or the date on which the Commission dockets an application for transfer of a license under section 2.101 of title 10, Code of Federal Regulations (or successor regulations), as applicable, the Commission shall solicit in the host State public comments regarding the proposed PSDAR or notice of proposed license transfer, including through—
 (1)the solicitation of written comments; and (2)the conduct of not fewer than 2 public meetings.
							e.Support, conditional support, or nonsupport by host State
 (1)In generalNot later than 60 days after the date of receipt of a proposed PSDAR or the date on which the Commission dockets an application for transfer of a license under section 2.101 of title 10, Code of Federal Regulations (or successor regulations), as applicable, for a covered facility, the Commission shall notify the host State of the opportunity to file with the Commission, by the date that is 60 days after the date on which the host State receives the notification—
 (A)a statement of support for the proposed PSDAR or license transfer; (B)a statement of conditional support for the proposed PSDAR or license transfer, together with specific recommendations for changes that could lead the host State to support the proposed PSDAR or license transfer; or
 (C)a statement of nonsupport for the proposed PSDAR or license transfer. (2)Statement of support or nonsupport; failure to submit (A)In generalIf the host State files with the Commission a statement of support under paragraph (1)(A) or a statement of nonsupport under paragraph (1)(C), or fails to file a statement with the Commission by the deadline specified in paragraph (1), the Commission shall issue a determination regarding whether the proposed PSDAR is adequate or inadequate or a determination regarding whether to provide consent for the proposed license transfer, as applicable—
 (i)based on the considerations described in subparagraph (B); and (ii)after taking into consideration—
 (I)any written comments submitted by the host State, other affected States, and local communities with respect to the proposed PSDAR or license transfer; and
 (II)any input from the public under subsection d. (B)ConsiderationsThe Commission shall consider a proposed PSDAR or license transfer to be adequate under subparagraph (A) if the Commission determines that—
 (i)the proposed PSDAR or license transfer provides for— (I)the overall protection of human health and the environment; and
 (II)adequate protection to the health and safety of the public and the common defense and security; (ii)the licensee (and, if applicable, the transferee) has a substantial likelihood of implementing the proposed PSDAR or license transfer within the timeframe described in the proposed PSDAR or license transfer application;
 (iii)the proposed PSDAR or license transfer is in accordance with applicable law (including regulations); and
 (iv)the licensee (and, if applicable, the transferee) has demonstrated that the licensee has, or will have, the funds required to fully implement the proposed PSDAR or license transfer within the timeframe described in the proposed PSDAR or license transfer application, based on—
 (I)a comprehensive radiological site assessment and characterization; and (II)a nonradiological site assessment and characterization conducted by the host State.
 (C)Determination of adequacySubject to paragraph (4), if the Commission determines that a proposed PSDAR or license transfer is adequate under subparagraphs (A) and (B), the Commission shall issue a decision document approving the PSDAR or license transfer.
 (D)Determination of inadequacyIf the Commission determines that a proposed PSDAR or license transfer is inadequate under subparagraphs (A) and (B)—
 (i)the Commission shall issue a decision document rejecting the proposed PSDAR or license transfer, including a description of the reasons for the decision, by the applicable deadline under paragraph (4); and
 (ii)not later than 2 years after the date of cessation of operations at the applicable covered facility, the licensee shall develop and submit to the Commission a new proposed PSDAR or license transfer in accordance with this section.
									(3)Conditional support by host State
 (A)In generalIn any case in which the host State files with the Commission a statement of conditional support of a proposed PSDAR or license transfer under paragraph (1)(B), the Commission shall determine whether the proposed PSDAR or license transfer is permissible under applicable law (including regulations).
 (B)ChangesNotwithstanding the adequate protection of public health and safety or the common defense and security, for each change recommended by the host State under paragraph (1)(B), the Commission shall—
 (i)provide for the inclusion of the change into the final PSDAR or license transfer, unless the Commission determines the change to be inappropriate for inclusion, based on clear and convincing evidence that—
 (I)the change violates applicable law; or (II)the total costs of the change substantially outweigh the safety, economic, or environmental benefits of the change to the host State; and
 (ii)if applicable, provide the rationale for each determination of inappropriateness under clause (i). (C)Decision document (i)In generalSubject to paragraph (4), based on the determinations made under subparagraphs (A) and (B), the Commission shall issue a decision document relating to a proposed PSDAR or license transfer that, as applicable—
 (I)approves the proposed PSDAR or license transfer with any changes recommended by the host State that are not determined to be inappropriate under subparagraph (B); or
 (II)rejects the proposed PSDAR or license transfer. (ii)Applicable lawA decision document issued under clause (i) or subparagraph (C) or (D)(i) of paragraph (2) shall be considered to be a final order entered in a proceeding under section 189 a.
 (D)Treatment on approvalOn approval by the Commission of a proposed PSDAR or license transfer under subparagraph (C)(i)(I) or paragraph (2)(C)—
 (i)the PSDAR or approval of the license transfer by the Commission shall be final; and (ii)the licensee may begin implementation of the PSDAR.
 (E)RejectionIf the Commission rejects a proposed PSDAR or license transfer under subparagraph (C)(i)(II), not later than 2 years after the date of cessation of operations at the applicable covered facility, the licensee shall develop and submit to the Commission a new proposed PSDAR or license transfer in accordance with this section.
								(4)Deadline for decision document
 (A)In generalSubject to subparagraphs (B) and (C), the Commission shall issue a decision document relating to a proposed PSDAR or license transfer under subparagraph (C) or (D)(i) of paragraph (2) or paragraph (3)(C)(i) by not later than 1 year after the date on which the proposed PSDAR or an application for transfer of a license, as applicable, is submitted to the Commission under subsection c. (1)(A).
								(B)Proposed intermediate license transfers
 (i)Definition of proposed intermediate license transferIn this subparagraph, the term proposed intermediate license transfer means a proposed transfer of license— (I)for a covered facility on behalf of which a proposed PSDAR has been submitted by the licensee to the Commission under subsection c. (1)(A)(i); and
 (II)the notice of which is submitted to the Commission under subsection c. (1)(A)(ii) before the applicable deadline under subparagraph (A) for the issuance by the Commission of a decision document relating to the proposed PSDAR described in subclause (I).
 (ii)DeadlineSubject to subparagraph (C), in any case in which a licensee submits to the Commission a notice of a proposed intermediate license transfer of a covered facility, the Commission shall issue a decision document relating to the proposed PSDAR of the covered facility by not later than 1 year after the date of receipt of the application for transfer of a license.
 (C)ExtensionIf there are unforeseen circumstances, including unexpected technical issues, site-specific characteristics, or other external factors that could affect the ability of the Commission to issue a decision document by a deadline specified in subparagraph (A) or (B)(ii), the Commission may extend the applicable deadline for a reasonable period of time, as determined by the Commission.
								f.Additional requirements
 (1)Action by transfereesOn transfer of a license for a covered facility by a licensee to a transferee in accordance with this section, the transferee shall conduct consultation in accordance with subsection b. with respect to each proposed PSDAR developed by the transferee for the covered facility.
 (2)State environmental law complianceNotwithstanding any other provision of this section, the Commission shall not approve a proposed PSDAR or license transfer under this section unless the proposed PSDAR or license transfer for a covered facility includes a requirement that the licensee and the transferee, if applicable, shall comply with applicable State law relating to air, water, or soil quality or radiological standards with respect to the implementation of the proposed PSDAR or license transfer in any case in which the applicable State law is more restrictive than an applicable Federal law.
							g.Application to existing decommissioning activities
 (1)In generalThe Commission shall notify— (A)each licensee or transferee, if applicable, of the opportunity to develop and submit to the Commission for approval a revised PSDAR for any covered facility of the licensee for which, as of the date of enactment of this section—
 (i)decontamination and dismantlement activities described in the PSDAR have not commenced at the covered facility; or
 (ii)decontamination and dismantlement activities described in the PSDAR have been commenced at the covered facility for a period of less than 5 years; and
 (B)each affected State with respect to a covered facility described in subparagraph (A) of the opportunity to consult with a licensee or transferee described in that subparagraph in accordance with subsection b.
								(2)Process
 (A)In generalExcept as provided in paragraphs (3) and (4), if a licensee or transferee described in paragraph (1)(A) elects to submit to the Commission a revised PSDAR under that paragraph, the process for consideration and approval of the revised PSDAR shall be carried out in accordance with—
 (i)the process for consideration and approval of a proposed PSDAR for a covered facility under subsections b., c., d., and f.; and
 (ii)the process for support, conditional support, or nonsupport by the host State under subsection e. (B)NonselectionIf a licensee or transferee described in paragraph (1)(A) elects not to revise an original PSDAR under that paragraph, the host State may file a statement of support, conditional support, or nonsupport for the original PSDAR in accordance with the process for support, conditional support, or nonsupport by a host State under subsection e.
 (3)Decision documentA decision document for a revised PSDAR submitted under paragraph (1)(A), or for an original PSDAR in any case in which the licensee or transferee elects not to revise the original PSDAR, shall be issued in accordance with subparagraph (C) or (D)(I) of subsection e. (2) or subsection e. (3)(C), as applicable, except that the Commission shall issue the decision document by the date that is 1 year after the date on which the applicable decontamination and dismantlement activities commence at the applicable covered facility.
 (4)Revision after determination of inadequacyIf the Commission rejects a revised PSDAR submitted by a licensee or transferee under paragraph (1)(A) in accordance with subsection e. (2)(D) or subsection e. (3)(E), the licensee or transferee shall develop and submit to the Commission a new revised PSDAR in accordance with this subsection by not later than 2 years after the date of the rejection..
			(b)Technical and conforming amendments
 (1)In generalThe Atomic Energy Act of 1954 is amended— (A)in section 103 (42 U.S.C. 2133)—
 (i)in subsection d., in the second sentence, by striking any any and inserting any; and (ii)by redesignating subsection f. as subsection e.; and
 (B)in section 111 (42 U.S.C. 2141), by striking the section designation and all that follows through The Nuclear in subsection a. and inserting the following:  111.Licensing by Nuclear Regulatory Commission of distribution of certain materials by Department of Energy a.The Nuclear.
 (2)Table of contentsThe table of contents of the Atomic Energy Act of 1954 (68 Stat. 919; 126 Stat. 2216) is amended by striking the items relating to chapter 10 of title I and inserting the following:
					
						
							Chapter 10. Atomic energy licenses
							Sec. 101. License required.
							Sec. 102. Utilization and production facilities for industrial or commercial purposes.
							Sec. 103. Commercial licenses.
							Sec. 104. Medical therapy and research and development.
							Sec. 105. Antitrust provisions.
							Sec. 106. Classes of facilities.
							Sec. 107. Operators' licenses.
							Sec. 108. War or national emergency.
							Sec. 109. Component and other parts of facilities.
							Sec. 110. Exclusions.
							Sec. 111. Licensing by Nuclear Regulatory Commission of distribution of certain materials by
			 Department of Energy.
							Sec. 112. Domestic medical isotope production.
							Sec. 113. Post-shutdown decommissioning activities reports..
				